Title: Abigail Adams to James Lovell, 30 June 1781
From: Adams, Abigail
To: Lovell, James


     
      My dear Sir
      
       Braintree, 30 June 1781
       
      
     
     At length the mistery is unravelld, and by a mere accident I have come to the knowledge of what you have more than once hinted at. A Letter of Mrs. Shippen addressed to Mrs. A. but without any christian Name or place of abode, was put into my Hands Supposed for me, I opened and read it half through before I discoverd the mistake. Ought Eve to have laid it by then when so honestly come at? But pay for peeping is an old adage and so have I—for after mentioning our affairs in France and giving a Specimin of the Abilities of the present plenipotentiary together with his recommendation of “a mere white curd of asses milk” she adds “this same Gentleman is now blacking the character of Mr.—to Congress more than he did Mr. S— and he has got the French Minister to join him.” This allarmed at the same time that it enlightned me. Is Monsieur G—r or L—n meant? If the Latter I am very Sorry that he should become a dupe to the wiles of the Sorcerer, he was no Stranger when he left France to the views and character of the Man and I always supposed him Friendly to my——. The duce take the Enemy for restraining my pen. I want to ask you a hundred Questions and to have them fully and explicitly answerd. You will send me by the first opportunity the whole of this dark prosess. Was the Man a Gallant I should think he had been monopolising the Women from the enchanter. Was he a Modern Courtier I should think he had outwitted him in court intrigue. Was He a selfish avaritious designing deceitfull Villan I should think he had encroached upon the old Gentlemans perogatives but as he is neither, what can raise his malice against an honest republican? Tis fear, fear, that fear which made the first grand deciver start up in his own shape when touchd by Ithuriel’s Spear. The honest Zeal of a Man who has no Sinnester views to serve, no Friends to advance to places of profit and Emolument, no ambition to make a fortune with the Spoil of his country, or to eat the Bread of Idleness and dissapation—this this man must be crushed, he must be calumniated and abused. It needs great courage Sir to engage in the cause of America, we have not only an open but secret foes to contend with. It comes not unexpected upon me I assure you, he who had unjustly traduced the character of one Man, would not hesitate to attack every one who should obstruct his views and no Man however honest his views and intentions will be safe whilst this Gentleman holds his office. I hope you will be very particular not only in transmitting the accusation but what Effect it has had in your Body, what measures have been taken in consequence, and whether you have acquainted my Friend with it. If not I beg it may be done that he may take proper measures in his defence.—We receive no inteligence from Holland. Mr. Dana was in France from November to March when he went to Amsterdam to Mr. A. who was there in March and at the Hague as I learn by a Letter from Young W——n dated 10 of March at Brussels. I suspect Mr. A. is apprehensive of trusting Letters or dispatches by way of France or he would certainly have written by vessels which have come from thence.—You will smile when you see by my last Letter, how much I misunderstood your hints. I believe you did it on purpose. I supposed by what you wrote that some slanderous tongue wished to wound me by reports injurious to the character of my best Friend. He is a good Man, would to Heaven we had none but such in office. You know my Friend that he is a man of principal, and that he will not voilate the dictates of his conscience to Ingratiate himself with a minister, or with your more respected Body.
     Yet it wounds me Sir—when he is wounded I blead. I give up my domestick pleasure and resign the prospect I once had of an independant fortune, and such he could have made in the way of his Buisness. Nor should I grudge the sacrifice, only let not the slanderous arrow, the calumniating stabs of Malice rend in peices an honest character which is all his Ambition.
     
      
       
        Who steals my purse steals trash twas mine, tis his and has been slave to thousands but he who filches from me my good Name takes that which not enriches him and makes me poor indeed.
       
      
     
     Inclosed is a Letter for Mrs. Shippen. You will be so good as to deliver it and transmit a reply should she ask you. I have invited your good Lady to make me a visit, offerd to send a chaise and Brother Cranch would Gallant her, but she pleads indisposition—the very reason why she ought to come. Do Sir use your influence and request her to visit me. Tell her you know I shall love her as much as I respect her now and that not only for her own sake but for a certain connection that she has who tho some times very sausy yet taking his correction patiently is the more Esteemed by
     
      Portia
     
    